Citation Nr: 9933513	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1943 to 
August 1945; he died in October 1980 at age 60.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) April 1998 rating decision which declined to 
reopen the claim of service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by Board decision in March 1982.

2.  Evidence received in support of the application to reopen 
the claim of service connection for the cause of the 
veteran's death, since the March 1982 Board decision, is new, 
relevant, and probative of the issue at hand.

3.  The evidence of record establishes that poor blood 
circulation related to the veteran's service-connected 
disabilities incurred in World War II combat, including 
anatomical loss of the left arm and residuals of shrapnel 
wounds with retained foreign bodies, were significant 
conditions contributing to his death in October 1980.





CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1982 Board decision 
denying service connection for the cause of the veteran's 
death is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The service-connected disabilities, including anatomical 
loss of the left arm and residuals of shrapnel wounds with 
retained foreign bodies resulting in poor blood circulation, 
contributed substantially and materially to cause his death.  
38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death was 
denied by March 1982 Board decision finding that the 
veteran's service-connected disabilities (left arm 
amputation, residuals of shell fragment wound to the right 
buttock (muscle group XVII involvement), residuals of shell 
fragment wound to the right thigh (muscle group XV 
involvement), and residuals of shell fragment wound to the 
right popliteal area with retained foreign body) were not 
related to the cause of his death, that they did not 
contribute materially or substantially to the cause of his 
death, and that his fatal respiratory arrest secondary to 
hepatic failure or poor circulation were not related to his 
active service period.  A Board decision is final and is not 
subject to revision on the same factual basis, but it may be 
reopened on submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156; See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995).  See also Winters, 
12 Vet. App. at 206.  In addressing whether new and material 
evidence has been submitted, the Board must review the 
evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the final 
Board decision in March 1982.  

Evidence of record at the time of the March 1982 Board 
decision denying service connection for the cause of the 
veteran's death included the veteran's service medical 
records, showing that he sustained numerous shrapnel wounds 
and suffered anatomical loss of the left arm during World War 
II combat.

By RO rating decision in September 1945, service connection 
was granted for left arm amputation and residuals of gunshot 
wound to the right knee and muscle groups XV and XVII; a 
temporary total rating was assigned for the duration of the 
veteran's convalescence.  By rating decision in May 1947, the 
combined evaluation of the service-connected disabilities was 
reduced to 80 percent, effective July 13, 1947, based on 
March 1947 VA medical examination report which indicated that 
his respiratory system was normal, but he was recovering from 
acute bronchitis; his left arm amputation at shoulder level 
was noted to be tender, and his multiple scars were 
described.  

On VA medical examination in August 1948, healed amputation 
of the left arm, 31/2 inches distal to the shoulder joint with 
adequate flap and healed, asymptomatic gunshot wounds to the 
right thigh, right popliteal space, and right buttock were 
diagnosed.

By RO rating decision in August 1961, the combined evaluation 
of the service-connected disabilities was increased from 80 
to 90 percent, effective July 13, 1947, based on a finding of 
clear and unmistakable error in the prior May 1947 rating 
action (the 90 percent rating remained in effect until the 
veteran's death in October 1980).  On VA examination in June 
1961, X-ray study of the chest did not reveal any 
abnormalities; on examination, amputation of the left humerus 
just above the deltoid tubercle (the insertion of the deltoid 
muscle) with adequate stumps and no neuroma, shell fragment 
wounds to the right gluteal area involving muscle groups XV 
and XVII with a retained metallic fragment, and shell 
fragment wound to the right popliteal fossa with injury to 
the medial gastrocnemius (muscle group XI) with retained 
metallic fragment, were diagnosed.

VA hospitalization records in June 1961 reveal treatment 
associated with pain and swelling which the veteran 
experienced in the right popliteal area.  At hospital 
discharge, Baker's cyst in the right popliteal fossa, treated 
and improved, was diagnosed.

Medical records from the Baptist Hospital of Southern Texas 
and St. Elizabeth Hospital from December 1971 to May 1972 
reveal treatment associated with gastric ulcer (in May 1972, 
subtotal gastrectomy and selective vagotomy were performed).  
On examination in December 1971, it was indicated that the 
veteran had no complaints referable to the cardiovascular, 
respiratory, genitourinary, or neuromuscular skeletal 
systems; on examination of the lungs, a few rhonchi were 
noted in the bases on auscultation, but there was no dullness 
to percussion or other rales or rubs; examination of the 
heart did not reveal any abnormalities; examination of the 
extremities revealed no clubbing, cyanosis, edema, or primary 
erythema, but he had varicose veins in both lower 
extremities; peripheral pulses were equal, palpable, and 
normal.  On clinical studies in February and May 1972, a mild 
infiltrate was suspected in the right lung base, possibly 
representing mild pneumonitis; X-ray study of the chest in 
May 1972 revealed a slightly enlarged heart.

In March 1975, L. Wallace, M.D., indicated that he treated 
the veteran with antibiotics for a shrapnel wound to the 
right lower extremity in July 1961, noting that he had not 
seen him since March 1972.

An April 1975 clinical note from A. Clarke, M.D., reveals 
that he treated the veteran for the nerves and dermatitis of 
both legs in October 1974.

Hospitalization records from the Beaumont Neurological Center 
in May 1975 reveal treatment for symptoms of nervousness, 
depression, and anorexia which the veteran reportedly 
experienced since his gastrectomy and vagotomy surgery.  
Systemic review was essentially negative; he denied a history 
of chronic cough, chills, fever, night sweats, shortness of 
breath, tuberculosis, rheumatic fever, asthma, hypertension, 
hemoptysis, a heart attack, melena, or abdominal pain, but 
complained about the amputation of his left arm.  Numerous 
clinical studies during that hospitalization revealed mild 
diabetes, a positive glucose tolerance test, and abnormal 
liver function; chest X-ray study revealed no active 
infiltration or pleural fluid; electrocardiograph study was 
normal except for a sinus tachycardia; cardiovascular 
examination was normal and the liver, kidneys, and spleen 
were nonpalpable. 

A December 1978 Statement from Attending Physician reveals 
that the veteran had severe diabetes mellitus, systemic 
arthritis, severe liver cirrhosis with enzyme changes, and 
congestive heart failure.  

An April 1979 letter from the veteran's employer reveals that 
the veteran retired from work in June 1977 due to permanent 
and total disability.

By a rating decision in May 1979, the RO denied the veteran's 
claim of total disability based on individual unemployability 
due to service-connected disability, finding that he was not 
unemployable solely due to his service-connected 
disabilities.  

January and July 1979 Statements from Attending Physician 
(signed by G. Lange, M.D.) reveal that the veteran had 
diabetes mellitus, cirrhosis, and arthritis, and that he 
underwent a triple coronary bypass surgery; in January 1979, 
it was indicated that he was unable to care for himself 
because he only had one arm.

Medical records from Dr. Lange in October 1980 reveal 
treatment associated with respiratory arrest secondary to 
hepatic failure, adult onset of diabetes mellitus, and severe 
cirrhosis of the liver with liver shut-down.  Treatment 
records reveal that the veteran had a "few years" history 
of alcoholism and drank alcohol despite having been advised 
not to drink; severe alcoholic serosis was reportedly found 3 
or 4 years earlier.  On cardiac examination on October 8, 
1980, the sinus rhythm was regular, and there were no 
murmurs, gallops, or arrhymias; examination of the 
extremities was within normal limits, but the veteran was 
missing "an extremity" secondary to war injury.  Stone in 
biliary tract, carcinoma of the head of the pancreas, and 
hepatic shutdown with coma were diagnosed; unconfirmed 
diagnosis of acute cholecystitis and liver cancer were 
indicated.  The veteran's condition was described as 
terminal, and he expired on October [redacted], 1980.

The veteran's death certificate, signed by Dr. G. Lange, 
reveals that he died on October [redacted], 1980 at age 60.  The 
condition causing his death is listed as respiratory arrest 
secondary to hepatic failure; an other condition contributing 
to death but not related to the immediate cause of death is 
listed as poor circulation secondary to World War II 
shrapnel; an autopsy was not performed.  

A November 1980 note from Dr. Lange indicates that "the 
patient" had poor circulation from shrapnel incurred to the 
right leg in World War II, that he developed right leg dry 
gangrene from that injury, and that "this" was a 
contributory factor resulting in his death.

June and July 1981 letters from the veteran's friends and 
former co-employees indicate that he experienced various 
symptoms including recurrent infections and complications 
from his service-connected shrapnel wounds during the last 
few years of his life, requiring frequent hospitalizations 
and forcing him to retire from work in 1977.  

In a January 1981 letter and at an August 1981 RO hearing, 
the appellant suggested that service connection for the cause 
of the veteran's death was warranted as poor circulation and 
impairment resulting from his service-connected disabilities, 
including pain and swelling of his lower extremities when 
walking or attempting to exercise, necessitated heart surgery 
and contributed to his death.  Her contention was reinforced 
by testimony from her son and a friend of the veteran's.  At 
the hearing, the witnesses testified that, although he 
enjoyed a drink, he was never an alcoholic.  

Evidence submitted since the March 1982 Board decision 
includes a duplicate copy of the veteran's death certificate, 
as well as medical records from Baptist Hospital from 
December 1971 to October 1979, portions of which were not 
previously of record (dating from July 1976 to October 1979), 
revealing treatment of various symptoms and illnesses 
including those associated with the veteran's gastric ulcer 
disease, diabetes mellitus, alcohol abuse, neuropsychiatric 
symptomatology, and service-connected residuals of shrapnel 
injuries sustained in World War II.  During hospitalization 
from July to August 1976, it was indicated that he developed 
a skin reaction in his lower extremities, diagnosed as stasis 
dermatitis.  From September to October 1979, he was 
hospitalized due to chest pain and gastrointestinal distress.  
On medical examination at the time of hospital admission, 
peripheral pulses were diminished below the popliteals but 
were present in the lower dorsalis pedis.  Significant past 
medical history was noted, in pertinent part, to include his 
two World War II wounds (a gunshot wound to the right 
posterior popliteal space causing difficulty in walking 
prolonged distances and a loss of the left arm at shoulder 
level).  On September 24, 1979, he underwent a triple 
coronary artery bypass surgery, which was completed without 
complications.  Angina pectoris with vessel cardiac disease, 
history of congestive heart failure secondary to 
arteriosclerotic cardiovascular disease, adult onset of 
diabetes mellitus, rheumatoid arthritis, and ulcer disease 
were diagnosed.  

Based on the foregoing, the recently-furnished evidence 
submitted since the March 1982 Board decision is deemed new, 
relevant, and probative of the issue at hand, and the claim 
of service connection for the cause of the veteran's death is 
therefore reopened.  Although the evidence of record at the 
time of the March 1982 Board decision included a medical 
opinion from Dr. Lange, suggesting that the poor blood 
circulation existing as a result of shrapnel injuries 
contributed to the cause of the veteran's death in October 
1980, the record did not include clinical evidence 
substantiating such opinion.  The newly-submitted clinical 
records from the Baptist Hospital (in particular, documenting 
hospitalization treatment from September to October 1979) 
reveal that he did in fact experience circulation impairment 
secondary to the residuals of shrapnel wounds.  Thus, the 
newly submitted evidence is new, material and probative of 
the issue at hand, and must be considered to fairly decide 
the merits of his claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

A review of the record indicates that the appellant's claim 
of service connection for the cause of the veteran's death is 
well grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a 
duty to assist the appellant in the development of facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  In this regard, it 
is noted that all available pertinent records have been 
obtained and associated with the claims folder.  On review of 
such material, the Board is satisfied that the appellant has 
been adequately assisted in the development of her claim, and 
that there are no outstanding records which the RO has not 
obtained or attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110. 

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(1), (3).

On full review of the entire record now available, the Board 
finds that the new and material evidence supports service 
connection for the cause of the veteran's death.  At the time 
of his death in October 1980, he was service-connected for 
disabilities resulting from his World War II combat-related 
traumatic wounds; he sustained multiple shrapnel wounds, 
including to the right popliteal area, and suffered the 
anatomical loss of the left arm.  At the time of death, a 90 
percent combined evaluation was in effect for such service-
connected residuals of shrapnel wounds.  The clinical 
evidence of record shows that he experienced significant 
impairment and disability due to his World War II injuries 
(the severity of which was reflected, among other things, by 
the 90 percent evaluation assigned for over 30 years).  
Although he is shown to have had other nonservice-connected 
health impairment (including those involving the liver and 
the gastrointestinal system), he also experienced blood 
circulation problems manifested by recurrent pain, swelling, 
and stasis dermatitis involving the lower extremities.  

Most importantly, Dr. Lange (who apparently had a 
longstanding physician-patient relationship with the veteran 
prior to his death, and who signed the death certificate in 
October 1980) opined that the veteran's residuals of shrapnel 
injuries were productive of poor blood circulation, and that 
poor blood circulation was a significant condition 
contributing to cause the veteran's death.  Significantly, 
such opinion is substantiated by recently-furnished 
hospitalization records from September to October 1979, as 
discussed above, revealing evidence of circulation 
impairment.  Consequently, resolving all benefit of any doubt 
in the appellant's favor, the Board finds that the veteran's 
service-connected disabilities, incurred during World War II 
combat, contributed substantially and materially to cause his 
death.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been presented in support of 
the claim of service connection for the cause of the 
veteran's death, the claim is reopened.

Service connection for the cause of the veteran's death is 
granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

